EXHIBIT 10.1

 
WAIVER AND CONSENT AGREEMENT




THIS WAIVER AND CONSENT AGREEMENT (the “Agreement”), dated as of December 15,
2011 (the “Effective Date”), executed by and between Black Tusk Minerals Inc., a
company organized and existing under the laws of Nevada, USA (“Black Tusk”) and
Trevali Mining Corporation, a company organized and existing under the laws of
British Columbia, Canada (“Trevali”).


WHEREAS, Black Tusk is the titleholder of the mining rights in the district of
Huanza, province of Huarochiri, department of Lima, Peru, as described on
Schedule 1 (the “Mining Rights”).


WHEREAS, in order to exploit the Mining Rights, Black Tusk has acquired a right
to use for mining purposes 9,700.00 Ha. of a land located in the district of
Huanza, province of Huarochiri, department of Lima, Peru, as described on
Schedule 2 (the “Black Tusk Land”).


WHEREAS, the aforementioned right over the Black Tusk Land was acquired by Black
Tusk as result of the execution of a Land Use Agreement dated February 29, 2008
(the “Black Tusk Agreement”) with its owner, a peasant community named
“Comunidad Campesina de Huanza” (the “Community”) a copy of which is attached
hereto as Schedule 3.


                      WHEREAS, Trevali has an option to acquire a mining project
and concessions located within the area of the Black Tusk Land, and therefore
requires a right to use certain areas of the Black Tusk Land, as detailed on
Schedule 4 (the “Trevali Land”), in order to develop its mining activities.


WHEREAS, Trevali has requested Black Tusk’s authorization to directly negotiate
and execute a land use agreement over the Trevali Land with the Community, and
Black Tusk is willing to authorize and grant such waivers to the execution of
such agreement on the terms and subject to the conditions set forth below and to
assist Trevali in securing the consent of the Community.


WHEREAS, Trevali has agreed to invest US$200,000 in Black Tusk under the terms
of this Agreement and to (i) reimburse Black Tusk for a portion of its
expenditures in the amount of US$20,000 related to obtaining the Trevali
Agreement (as hereinafter defined) (the “Surface Rights Expenses”) and (ii)
reimburse Black Tusk for its legal fees and expenses in the amount of US$15,000
related to the transactions contemplated under this Agreement (the “Reimbursed
Costs”).


NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and adequacy of which are hereby expressly
acknowledged, the parties hereto hereby agree as follows:




 
 

--------------------------------------------------------------------------------

2
 
SECTION 1.  CONSENT AND AGREEMENT


           Black Tusk, on the terms and subject to the conditions hereof, hereby
agrees:


1.1
that Trevali may directly negotiate and execute a land use agreement with the
Community on the same terms as the Black Tusk Agreement in order to develop all
kinds of mining activities on the Trevali Land (the “Trevali Agreement”). Upon
execution of the Trevali Agreement, Trevali will be authorized to fully enjoy
all of the same rights and interests on the Trevali Land granted to Black Tusk
under the Black Tusk Agreement.  The scope of this authorization will be limited
to Black Tusk´s rights under the Black Tusk Agreement and to the Trevali Land;



1.2
to use commercially reasonable efforts to assist Trevali in securing the consent
of the Community with respect to the Trevali Agreement and to collaborate with
Trevali in the negotiation, execution and registration in the Public Registry of
Lima, Peru, of the Trevali Agreement, and to promptly execute or cause to be
executed all documents, conveyances and other instruments of further assurance
and do such further and other acts which may be reasonably necessary or
advisable to carry out fully the intent of this Section; and



1.3
that Black Tusk and its subsidiaries, employees or agents shall refrain from
interfering with Trevali´s activities on the Trevali Land.

 
SECTION 2.  WAIVER


Black Tusk, on the terms and subject to the conditions hereof, hereby waives in
favor of Trevali, all of its rights over the Trevali Land under the Black Tusk
Agreement.


SECTION 3.  AGENT


Trevali hereby appoints Black Tusk, as its agent, to directly negotiate the
Trevali Agreement with the Community and to obtain the necessary consent of the
Community.
 
SECTION 4. CONSIDERATION


4.1           In consideration for entering into this Agreement and for the
transactions contemplated in this Agreement, Trevali and Black Tusk consent,
covenant and agree as follows:
 

  a)
Trevali hereby  agrees to purchase from Black Tusk 833,334 shares of common
stock of Black Tusk, US$0.001 par value (the “Purchased Shares”), for US$0.24
per share in aggregate consideration of US$200,000 (the “Purchase Price”) and
reimburse Black Tusk for the Surface Rights Expenses (US$20,000) and the
Reimbursed Costs (US$15,000).
     

 
 
 
 

--------------------------------------------------------------------------------

3
 

  b)
Black Tusk hereby irrevocably agrees to sell, on the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, to Trevali the Purchased Shares for the Purchase Price.
        c)
Trevali agrees to wire directly to Black Tusk’s bank account, in accordance with
the wire instructions attached hereto as Schedule 5, within three (3) business
days of the Effective Date of this Agreement, the non-refundable amount of Fifty
Thousand Dollars (US$50,000), (the “Deposit”) which shall be applied to the
Surface Rights Expenses (US$20,000), the Reimbursed Costs (US$15,000) and a
US$15,000 deposit towards the Purchase Price.

 
4.2           On payment of US$50,000 by Trevali to Black Tusk, pursuant to
Section 4.1(c), Trevali will, with the collaboration of Black Tusk using
commercial reasonable efforts, (i) negotiate and execute the Trevali Agreement
with the Community under the terms and conditions established in Section 1
above, and (ii) cause such agreement to be recorded on File No. 49026917 of the
Public Registry of Lima, Peru. If, despite the best efforts of both Trevali and
Black Tusk, the Community refuses to sign the Trevali Agreement then the
Purchase Price shall be reduced to $35,000 being the Deposit less the Reimbursed
Costs (US$15,000) and Trevali shall be entitled to receive 145,833 Purchased
Shares.


4.3           Upon execution and recording of the Trevali Agreement in
accordance with Section 4.2:
 

  a)
Trevali shall tender to Black Tusk the amount of One Hundred Eighty-Five
Thousand Dollars (US$185,000), which represents the balance of the Purchase
Price (US$185,000);
        b)
Upon receipt by Black Tusk of the balance of the Purchase Price, the closing of
the Purchased Shares (the “Closing”) shall occur within five (5) business days
or such other date as may be determined by Black Tusk (the “Closing Date”), at
7425 Arbutus Street, Vancouver, British Columbia, V6P 5T2; and
        c)
Black Tusk agrees to use a minimum of 50% of the proceeds from the Purchase
Price  (US$100,000) for exploration and development expenditures related to the
Mining Rights.

 
4.4.           The Closing is subject to the satisfaction of the following
conditions (the “Conditions”), which Conditions Black Tusk and Trevali covenant
to exercise their reasonable best efforts to satisfy:
 

  a)
Trevali shall execute and deliver the Certificate of Accredited Investor,
attached hereto as Schedule 6;
        b)
all relevant documentation and approvals as may be required by applicable
securities statutes, regulations, policy statements and interpretation notes, by
applicable securities regulatory authorities and by applicable rules shall have
been obtained and, where applicable, executed by or on behalf of Trevali;

 
 
 

--------------------------------------------------------------------------------

4
 
 

  c)
Black Tusk and Trevali shall have complied with the covenants contained in this
Agreement; and

 

  d)
the representations and warranties of Black Tusk and Trevali set forth in this
Agreement shall be true and correct as of the Closing Date.

 
4.5           On Closing , Black Tusk will cause its transfer agent to deliver
the certificates representing the Purchased Shares to Trevali at the address set
forth in the registration instructions below (unless Trevali otherwise instructs
Black Tusk in writing).
 
SECTION 5. ADDITIONAL AGREEMENTS


Trevali and Black Tusk agree to the following additional consideration for
entering into this Agreement and the transactions contemplated in this
Agreement:


5.1
If Black Tusk proposes to issue additional shares of its common stock (other
than shares issued in connection with a business combination transaction,
property acquisition, debt settlement, option grants, stock awards, exercise or
conversion of debentures, warrants or other convertible securities,  and certain
business combinations) for cash consideration (a “Financing”), Trevali shall
have the preemptive right to maintain its pro rata interest (calculated at the
time of the Financing) in the shares of common stock of Black Tusk by purchasing
additional shares of common stock on the same terms of investors in the
Financing (the “Preemptive Right”).  Black Tusk shall provide Trevali written
notice of a Financing on or prior to the closing date of the Financing, which
notice will include the terms of the Financing, subscription price, a
calculation of Trevali’s pro rata interest and the subscription or purchase
agreement (the “Preemptive Notice”).  Trevali shall have three (10) business
days after delivery of the Preemptive Notice to exercise the Preemptive Right by
delivery of an executed subscription or purchase agreement and payment of the
subscription price.  If Trevali fails to exercise in full the Preemptive Right
to maintain its full pro rata interest, (i) all Preemptive Rights under this
section shall terminate and be null and void and (ii) Trevali will forfeit the
Preemptive Right to participate in future Financings.



5.2
If Black Tusk is unable or unwilling, from time to time, to pay any taxes,
license fees, permit fees, bonds, expenses, levies, penalties, or other costs
due in order to maintain valid and in force the Mining Rights (collectively, the
“Maintenance Fees”), Black Tusk will advise Trevali no later than fifteen (15)
calendar days prior to the final date for payment of the Maintenance Fees  (the
“Notice Date”) and Trevali shall have the right (the “Purchase Right”) to pay
the said Maintenance Fees and purchase from Black Tusk any or all of the Mining
Rights for consideration equal to the aggregate of all of the fees and
penalties  paid by Black Tusk to the Notice Date on the Mining Rights to be
acquired (“Paid Fees”). Black Tusk shall provide Trevali written notice on or
before the Notice Date which notice will include the amount of the outstanding
fees and penalties and the amount of the Paid Fees (the “Fee Notice”).  Trevali
shall have five (5) business days after delivery of the Fee Notice to exercise
the Purchase Right over any or all of the

 
 
 
 

--------------------------------------------------------------------------------

5

 
 
Mining Rights by advising Black Tusk of its election and Black Tusk will
promptly complete all documentation necessary to transfer any or all of Mining
Rights  to Trevali.

 
5.3
Trevali shall provide Black Tusk with reasonable logistical support for Black
Tusk´s crew on the area of the Trevali Land and rent buildings, facilities and
equipment to Black Tusk ; provided that such support and rent does not have a
material adverse effect on Trevali’s operations.  Trevali shall only charge
Black Tusk its costs in providing the services described herein.



5.4
Trevali will grant Black Tusk a license to access and use any improvements,
infrastructure, access roads, utilities, buildings, camps and other facilities
on the Land in connection with Black Tusk’s exploration, development, mining and
mineral exploitation programs on the Black Tusk Land (the “Cross Use License”)
and Black Tusk hereby reserves its rights and interests for such Cross Use
License, which shall be expressly provided for in the Trevali Agreement.



5.5
Except as otherwise prohibited by law, Black Tusk shall promptly, after approval
of any Acquisition Proposal (as hereinafter defined) by its Board of Directors,
provide Trevali with a written statement with respect to any Acquisition
Proposal received, which statement shall include a reasonably detailed
description of all of the material terms of the Acquisition Proposal (“Proposal
Notice”).  For the purposes of this Section 5.5, “Acquisition Proposal” means
any offer or proposal for a merger, amalgamation, arrangement, reorganization,
share exchange, consolidation, recapitalization, liquidation, dissolution  or
other business combination involving Black Tusk or the acquisition or purchase
of 51% or more of any class of equity securities of Black Tusk, or any take-over
bid or tender offer (including issuer bids and self-tenders) or exchange offer
that if consummated would result in any person beneficially owning 51% or more
of any class of any equity securities of Black Tusk, or any transaction
involving the sale, lease, license or other disposition (by sale, merger or
otherwise) of  any material assets they presently own or they might acquire in
the future.



5.6
For a period of forty five  (45) calendar days of delivery of a Proposal Notice,
Trevali shall have the right to top the Acquisition Proposal with a Superior
Proposal.  For the purposes of this Section 5.6, “Superior Proposal” means an
Acquisition Proposal by Trevali to Black Tusk that the Board of Directors of
Black Tusk reasonably believes in good faith (i) is superior from a financial
point of view to Black Tusk shareholders to the transactions contemplated by the
Acquisition Proposal (in the Proposal Notice) and (ii) is reasonably capable of
being consummated by Trevali (including, if applicable, obtaining any necessary
financing), taking into account all legal, financial, regulatory and other
aspects of such proposal.



5.7
Black Tusk and its Board of Directors shall have the right to accept or reject
any Acquisition Proposal, including any proposal by Trevali, in the exercise of
its fiduciary duties.  Any Acquisition Proposal shall be subject to shareholder
approval and the requirements of the Nevada Revised Statutes and the rules and
regulations of the US Securities and Exchange Commission.

 
 
 

--------------------------------------------------------------------------------

6

 
5.8
If Black Tusk intends to sell any or all of its concessions on the Black Tusk
Land, Trevali shall have a right of first refusal to purchase such concessions.
Black Tusk will provide Trevali with a sale proposal describing the interests
proposed to be sold (the “Subject Property”) and the offering price (the “Sale
Proposal”). Trevali shall have five (5) business days after delivery of the Sale
Proposal to accept the proposal. Thereafter, Black Tusk will be free to offer
the Subject Property to any third party on similar terms and conditions as set
forth in the Sale Proposal.



5.9
Nothing in this Section 5 shall be deemed a “standstill” or similar
agreement.  Nothing contained in this Section 5 shall prohibit Black Tusk or its
Board of Directors from taking and disclosing to Black Tusk shareholders a
position with respect to a tender or exchange offer or take-over bid by a third
party pursuant to Rules 14d-9 and 14e-2(a) promulgated under the United States
Exchange Act of 1934, as amended.

 
SECTION 6. TREVALI´S OBLIGATIONS


As a result of the execution of the Trevali Agreement, Trevali shall be obliged
to:


6.1.
Comply with all national, federal, state and local laws, rules and regulations
governing its operations or activities on the Trevali Land and under this
Agreement; and



6.2.
Pay any taxes or contributions required by any applicable national, federal,
state and local laws with respect to the Trevali Land and under this Agreement.



SECTION 7. INDEMNITY


Trevali shall hold Black Tusk harmless and fully indemnify it against all claims
and demands of any kind or nature which may be made upon it or against Black
Task, for, or on account of, any costs, loss, or damage which may result from
any work or operations of Trevali or its possession or occupancy of the Trevali
Land or any debts incurred by Trevali with respect to the Trevali Land, as well
as from and against any and all acts, transactions or omissions of Trevali, its
agents or employees with respect to the Trevali Land, and Trevali shall defend
and save Black Tusk harmless and fully indemnify it against any liability or
asserted liability for or on account of injury to or death of any person or
damage to any property caused as a result of Trevali´s activities, except to the
extent caused by the negligence of Black Tusk, its agents and employees.
 
SECTION 8. ASSIGNMENT RIGHTS


8.1
Trevali shall be authorized to assign the rights acquired under the Trevali
Agreement and under this Agreement to a third party acquiring the Trevali Land,
upon written notification to Black Tusk, which shall not be unreasonably
withheld.

 
 
 

--------------------------------------------------------------------------------

7

 
8.2
Upon any assignment under Sections 8.1, the rights granted to Trevali under
Sections 5.5, 5.6, 5.7 and 5.8 shall terminate. For clarity, the rights granted
under Sections 5.5, 5.6, 5.7 and 5.8 are non-assignable.

 
SECTION 9. NATURE OF THIS AGREEMENT AND CONSENT


Nothing contained in this Agreement shall be deemed to create a partnership
between Black Tusk or Trevali in any venture, or, except as otherwise agreed by
the parties, to constitute either party the agent or legal representative of the
other, or to create any fiduciary relationship between them.
 
 SECTION 10. EFFECTIVENESS


This Agreement shall become effective upon receipt of counterparts hereof
signed.
 
SECTION 11.  TERMINATION


This Agreement will expire and terminate upon termination, expiration or
abandonment of the Trevali Agreement or the Trevali Land by Trevali, and upon
such termination, Black Tusk shall have the sole and exclusive right in respect
of the Trevali Land to:  (i) enter thereon; and (ii) have exclusive and quiet
possession thereof, and thereunder as Black Tusk in its sole discretion may
determine advisable and permissible under the Black Tusk Agreement and under
applicable laws.  Trevali shall promptly execute or cause to be executed all
documents, conveyances and other instruments of further assurance and do such
further and other acts which may be reasonably necessary or advisable to carry
out fully the intent of this Section.
 
SECTION 12. GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the law of
Peru.
 
SECTION 13.  COUNTERPARTS


This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed and delivered, shall be effective for purposes of binding the parties
to this Agreement, but all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic delivery shall be as effective as
delivery of an original executed counterpart of this Agreement.
 
 
 

--------------------------------------------------------------------------------

8

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and acknowledged by their respective officers or representatives’ thereunto duly
authorized, as of the date first above written.
 
 
 

 
Black Tusk Minerals Inc.





 
By_________________________________

 
Name:

 
Title:



 

 
Trevali Mining Corporation

 
 
 
By_________________________________

 
Name:

 
Title:

 
 
 
 

--------------------------------------------------------------------------------

 

 